Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
\DETAILED ACTION
Status
This instant application No. 16/673968 has claims 1-10 pending.

Election/Restrictions
2.	Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-selected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/28/2022.

Priority /Filing Date
3,	Applicant claimed Foreign Priority from Japanese Application No. JP2018-215518. The priority filing date of this application is November 16, 2018.

Information Disclosure Statement
4.	As required by M.P.E.P. 609(C), the Applicant’s submissions of the Information Disclosure Statements dated November 5, 2019 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609 C(2), a copy of each of the PTOL-1449s initialed and dated by the Examiner is attached to the instant Office action.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-9 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-10 of Co-pending US application 16/673,970 from the same inventor. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘970 application include all the limitations of this Application as well as additional limitations.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“storage unit", " selection receiver", " formable data construction unit",  and "calculation unit" in Claims 1 - 9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations)to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
For Claims 1-9, the claim limitations “storage unit", " selection receiver", " formable data construction unit",  and "calculation unit" invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The Specification does not disclose the specific algorithm or functional logic of the claim limitations beyond what is recited in the claim limitations themselves.  Furthermore, while the Specification provides functions and steps regarding “storage unit", " selection receiver", " formable data construction unit",  and "calculation unit" etc., it is silent with regards to further description of the “storage unit", " selection receiver", " formable data construction unit",  and "calculation unit" etc.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Any claim not specifically treated is rejected by virtue of its dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Step 2A Prong One:
Independent Claim 1 recite 
“a storage unit that stores, for each of a formative cell configured as a collection of
multiple formative voxels that each are a minimum unit of formation by a forming device,
specification infon11ation enabling a specification of which of multiple materials is used to
form each formative voxel included in the formative cell, and physical properties of the
formative cell;”
“a selection receiver that receives a selection of any formative cell stored in the
storage unit as the material of each region included in an object;” and
“a formable data construction unit that replaces each region of the object with a
collection of the formative cells received by the selection receiver for the region, and
thereby constructs formable data expressing the object as a collection of the formative
voxels each having a stipulated material.”
 all of these limitations- as drafted, covers the performance of the limitation in the mind, but for the recitation of a generic computer processor (e.g., storage unit selection receiver and data construction unit). For example, “stores” in the context of the claim encompasses the user remembering the specification information of the multiple materials for formative voxels. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes” grouping of abstract ideas.  As such claims 1 recite an abstract idea.
	Step 2A Prong Two:
	This judicial exception is not integrated into a practical application. Besides the three aforementioned abstract ideas/judicial exceptions, claim 1 further recites three additional elements:  1) a generic processor (i.e., storage unit) for executing the judicial exceptions; 2) a generic processor (i.e., selection receiver) for receving selections used to execute the judicial exceptions; 3) a generic processor (i.e., data construction unit) for executing the judicial exceptions; All of the additional elements (e.g., “unit” and “receiver”) are recited at a high‐level of generality (i.e., as a generic computer component performing a generic computer function of processing information) such that it amounts no more than mere instructions to apply the exceptions using a generic computer component.
 	Accordingly, the additional elements do not integrate the abstract ideas into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract ideas.
	Step 2B:
	Claims 1 only recite “a storage unit”, “a selection receiver”  and “a formable data construction unit” to perform the method steps and therefore only recite a general purpose computer rather than a specific machine under MPEP 2106.05(b), and are directed to mere instructions to apply the exception under MPEP 2106.05(f), and do not result in anything significantly more than the judicial exception.  The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.  The inclusion of the computer or memory and controller to perform the selecting and generating steps amount to nor more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Claims 1 is not patent eligible.

Claims 2 - 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As claims that depends upon claim 1, claims 2 – 9 inherit the abstract ideas from claim 1.. Claims 2-9 includes the additional element “calculation unit” that further detail the inherited abstract ideas of claim 1. Merely further detailing an abstract idea is no more than re‐reciting the abstract idea because the further detailed abstract idea still remains either a mathematical concept or a process capable of performance in the mind. Accordingly, claims 2 – 9 do not include any additional elements that would integrate the judicial exception into practical application or amount to significantly more than the abstract idea.
Claims 1-9 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



9.	Claims 1-9 are rejected under 35 U.S.C. 103 as being obvious over Zeng et al. hereafter Zeng (Pub. No.: US 2018/0032060 A1), in view of Young et al. hereafter Young (Patent No.: US 9,600,929 B1).

Regarding Claim 1, Zeng discloses an information processing device (Zeng: Figure 1) comprising:
a storage unit that stores, for each of a formative cell configured as a collection of multiple formative voxels that each are a minimum unit of formation by a forming device, specification information enabling a specification of which of multiple materials is used to form each formative voxel included in the formative cell, and physical properties of the formative cell (Zeng: Figure 1-modules 106 & 108; [0012]-[0014]; see also Figure 2- module 221 and   [0053]- [0054], [0057]; Figure 3-modules 334 , 336, [0061]-[0062]);
a selection receiver that receives a selection of any formative cell stored in the storage unit as the material of each region included in an object (Young:  Figures 6A-6D, column 13 lines 5-30: selection of the best rotational state to determine the best aligned rotational state having the highest similarity value (or the lowest dissimilarity value)); Zeng: [0037], [0043], [0055], [0090]- [0091]); and
a formable data construction unit that replaces each region of the object with a collection of the formative cells received by the selection receiver for the region, and thereby constructs formable data expressing the object as a collection of the formative voxels each having a stipulated material (Zeng: Figure 3-modules 334, 336, Figure 4-modules 475 & 478, [0054]-[0057], [0061]-[0062], [0106]).
Zeng and Young are analogous art because they are from the same field of endeavor. They both relate to voxel representation of a 3-D object.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above 3D model development application, as taught by Zeng, and incorporating the comparison and selection of different types of voxel data, as taught by Young.
One of ordinary skill in the art would have been motivated to do this modification in order to determine and visualize differences between the 3D models, as suggested by Young (Young: column 1 lines 7-10).

Regarding Claim 2, the combinations of Zeng and Young further discloses the information processing device according to Claim 1, wherein the selection receiver presents a selection screen indicating the physical properties of each of the formative cells (Young : Figure 2, column 3 lines 17-25, claim 3: displaying step (iii) further comprises displaying a numeric similarity value indicative of similarity between the two sets of 3D voxel data and/or a numeric dissimilarity value indicative of dissimilarity between the two sets of 3D voxel data on the display).

Regarding Claim 3, the combinations of Zeng and Young further discloses the information processing device according to Claim 1, wherein the selection receiver presents a selection screen indicating formative cells of a size equal to or less than a size considered to be a microstructure given the size of the region as selection options (Young : Figures 4A, 4B, column 10 lines 47-56, column 12 lines 18-27).

Regarding Claim 4, the combinations of Zeng and Young discloses the information processing device according to Claim l, further comprising:
a calculation unit that, for each formative cell, calculates the physical properties of the formative cell using a structural analysis model reflecting a state of bonding between multiple formative voxels included in the formative cell and the material of each of the formative voxels, wherein the storage unit stores, for each formative cell, the physical properties of the formative cell calculated by the calculation unit (Zeng: [0098]- [0099], [0106], [0119]).

Regarding Claim 5, the combinations of Zeng and Young further discloses the information processing device according to Claim 4, wherein the calculation unit performs analysis using, as the structural analysis model, a model including mixed regions in which the materials of formative voxels adjacent to each other in a same voxel layer of the formative cells mix together (Zeng: [0037], [0043]).

Regarding Claim 6, the combinations of Zeng and Young further discloses the information processing device according to Claim 4, wherein the calculation unit performs analysis using, as the structural analysis model, a model m which boundary conditions indicating an adhesive state according to a combination of the materials of formative voxels adjacent to each other between voxel layers or between voxel rows in the formative cells are set (Zeng: [0047], [0098]-[0099]).

Regarding Claim 7, the combinations of Zeng and Young further discloses the information processing device according to Claim 4, wherein the calculation unit performs analysis using, as the structural analysis model, a model reflecting, for each formative voxel in the formative cells, a distribution of an extent of cure according to a combination of the material of the formative voxel and a depth in a radiation direction of curing energy (Zeng: [0018], [0086], [0119]).

Regarding Claim 8, the combinations of Zeng and Young further discloses the information processing device according to Claim 4, wherein the calculation unit calculates the physical properties of the formative cells by performing a homogenization analysis using the structural analysis model of the formative cells (Zeng: [0055]).

Regarding Claim 9, the combinations of Zeng and Young further discloses the information processing device according to Claim 2, wherein the formative cells include level 1 formative cells configured from a first predetermined number of the formative voxels and level k formative cells configured from a kth (where k is an integer equal to or greater than 2) predetermined number of level (k-1) formative cells, and the calculation unit calculates the physical prope1ties of the level k formative cells by performing analysis using a structural analysis model reflecting a state of bonding between the kth predetermined number of level (k-1) formative cells included in the level k formative cells and the physical prope1ties of each of the level (k-1) formative cells (Zeng: [0051], [0064], [0096], [0099]).

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
    Touma et al. (Pub. No.: US 2020/0156363 A1) teaches three-dimensional data acquisition unit that acquires three-dimensional data representing a three-dimensional structure with voxels, a discharge mechanism that discharges a laminated material including a plurality of kinds of dyes, and a control unit that controls the discharge mechanism based on the three-dimensional data so as to model the three-dimensional model.
Hiroya Tanaka (Pub. No.: US 20180079138 A1) teaches  a three-dimensional object-manufacturing apparatus, a Hamilton path-calculating part generates, on the basis of three-dimensional shape data representing a shape of a three-dimensional object, a voxel model representing an internal structure for forming the three-dimensional object. 
Bader et al. (Making data matter: Voxel printing for the digital fabrication of data across scales and domains, Sci. Adv. 2018, pp 1-12) conceptually presents a multi-material voxel-printing method that enables the physical visualization of data sets commonly associated with scientific imaging. Leveraging voxel-based control of multi-material three-dimensional (3D) printing, the method enables additive manufacturing of discontinuous data types such as point cloud data, curve and graph data, image-based data, and volumetric data.
Doubrovski et al. (Voxel-based fabrication through material property mapping: A design method for bitmap printing, Computer-Aided Design 60 (2015) 3–13) present a bitmap printing method and digital workflow using multi-material high resolution Additive Manufacturing (AM). Material composition is defined based on voxel resolution and used to fabricate a design object with locally varying material stiffness, aiming to satisfy the design objective.

11.	Examiner’s Remarks: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on 7:30AM-5:00PM (EST); M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146